Citation Nr: 0324941	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-01 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
left knee patellofemoral syndrome from an initial grant of 
service connection.

2.  Entitlement to a compensable evaluation for residuals of 
right knee patellofemoral syndrome from an initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1999 to March 
2001.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 2001 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Residuals of left knee patellofemoral syndrome are 
manifested by flexion to 138 degrees, and by complaints of 
pain, stiffness, tenderness, and fatigability without 
objective manifestations. 

3.  For the period from March 20, 2001 to January 14, 2002, 
residuals of right knee patellofemoral syndrome are 
manifested by flexion to 134 degrees, and complaints of pain, 
stiffness, and fatigability without objective manifestations. 

4.  From March 1, 2002, residuals of right knee 
patellofemoral syndrome are manifested by some limitation of 
motion, pain, effusion, swelling, and internal derangement 
following re-injury in April 2002. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of left knee patellofemoral syndrome are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5261, 5262  (2002).


2.  For the period from March 20, 2001 to January 14, 2002, 
the schedular criteria for a compensable rating for residuals 
of right knee patellofemoral syndrome are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5261, 5262 (2002).

3.  From March 1, 2002, the schedular criteria for a 
compensable rating for residuals of right knee patellofemoral 
syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, § 4.71a, Diagnostic Codes 5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule). To evaluate 
the severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2002).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

In an April 2001 rating decision, the veteran was granted 
service connection for both left knee and right knee 
patellofemoral syndrome.  The veteran was assigned 
noncompensable (zero percent) ratings for his left and right 
knee disabilities under Diagnostic Codes 5299-5262, both 
effective from March 20, 2001.    

The veteran underwent arthroscopic surgery of the right knee 
with a lateral release in January 2002.  In a May 2002 rating 
decision, the RO assigned the veteran a temporary total 
rating for his service-connected right knee condition, 
effective from January 15, 2002, followed by the continued 
assignment of a noncompensable (zero percent) rating under 
Diagnostic Codes 5299-5261, effective from March 1, 2002. See 
38 C.F.R. § 4.30 (2002).  In addition, the RO recharacterized 
the veteran's right and left knee disabilities and assigned 
the veteran's noncompensable knee disability evaluations 
under Diagnostic Codes 5299-5261, the criteria for limitation 
of extension of the leg. 

The veteran contends that his left and right knee 
disabilities are more severe than currently evaluated, and 
that compensable evaluations should be assigned for each.  
After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a compensable 
rating for either his right or left knee disabilities.

The Board notes that the current appeal arose from ratings 
assigned following the initial grant of service connection 
for the veteran's right and left knee disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this claim, the RO assigned noncompensable (zero percent) 
ratings for the veteran's right and left knee disabilities, 
both effective from March 2001.  The Board will evaluate the 
level of impairment due to the right and left knee 
disabilities throughout the entire time of the veteran's 
claims as well as consider the possibility of staged ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

I. Left Knee 

The veteran is currently rated as noncompensable for his 
service-connected left knee disability under Diagnostic Codes 
5299-5261.  In this case, the Board will evaluate the 
veteran's claim to determine if his left knee disability at 
any time during the pendency of his claim warrants a 
compensable rating.

At an examination conducted in February 2001, just before the 
veteran's separation from service in March 2001, the veteran 
complained of experiencing knee pain when walking for greater 
than a few hundred yards, climbing stairs, and running.  
Other symptoms the veteran stated he experienced were 
soreness, stiffness, and questionable inflammation of the 
knees.  The examiner noted that the veteran had a normal gait 
and stance with no evidence of instability, dislocation, 
locking, crepitation, or swelling in either of his knees.  
However, the examiner did note some modest tenderness in the 
veteran's infrapatellar areas.  X-ray reports dated in 
February 2001 showed that the veteran's knees were within 
normal limits.  The range of the motion in each knee was 
recorded as flexion - 140 and extension - 0.  A diagnosis of 
bilateral patellofemoral syndrome was listed in the report.

An additional VA examination was conducted in December 2001.  
The report shows that the veteran complained of bilateral 
knee pain, greater in the right knee than the left knee.  It 
was noted that the veteran stated he did not experience 
weakness or restriction of motion.  The examiner stated in 
the report that the veteran's left knee showed no gross 
effusion, lateral instability or crepitus.  The left knee 
range of motion results were listed in the December 2001 
examination report as flexion - 138 degrees and extension - 0 
degrees.  X-ray reports from December 2001 show that the 
veteran had no bone or joint abnormality in either of his 
knees.  

Diagnostic Code 5256 contains the rating criteria for 
ankylosis of the knee.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256 (2002).  None of the evidence of record 
-- including VA examination reports, treatment records, or X-
ray reports -- shows that the veteran has ankylosis of the 
left knee.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97.  Diagnostic Code 5257 rates other 
impairment of the knee, recurrent subluxation or lateral 
instability, as 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  Instability, subluxation, and 
arthritis were not demonstrated on clinical evaluation in the 
above examination reports, dated in February and December 
2001, nor in the treatment records.  Therefore, the Board 
concludes that the current medical evidence does not support 
a separate, compensable rating under Diagnostic Code 5257 on 
the basis of the presence of instability or subluxation. 

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2002).  In this case, the veteran does not have a 
dislocated semilunar cartilage in his left knee.  No findings 
of effusion were noted in the veteran's VA examination 
reports or treatment records.  Diagnostic Code 5259 is also 
not applicable in this case because the veteran's semilunar 
cartilage has not been removed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2002). 

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.  Under Diagnostic Code 5261, 
limitation of extension of the leg warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when extension is limited to 10 degrees; a 20 percent 
when limited to 15 degrees; 30 percent when limited to 20 
degrees; 40 percent when limited to 30 degrees; and 50 
percent when limited to 45 degrees.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Codes 5260, 5261 (2002).  Normal range of 
extension of the knee is to 0 degrees and normal range of 
flexion of the knee is to 140 degrees.  See 38 C.F.R. Part 4, 
Plate II (2002).  In this case, the veteran has some 
limitation of flexion of the left knee, but not to the extent 
that would support a compensable evaluation for his left knee 
disability.     

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  Malunion of the tibia and fibula is rated based 
on a knee or ankle disability as 10 percent when slight, as 
20 percent when moderate, and as 30 percent when marked.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, is rated as 40 percent.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5262 (2002).  None of the 
evidence of record -- including examination reports, 
treatment records, or X-ray reports -- shows that the veteran 
has malunion or nonunion of the tibia and fibula.  

The criteria for a higher rating under Diagnostic Codes 5299-
5261 have not been met.  The Board finds that the evidence 
does not support the assignment of a compensable or an 
additional separate rating for the residuals of left knee 
patellofemoral syndrome under the Schedule.  The veteran's 
reports of pain and stiffness and his limitation of flexion 
do not meet or more nearly approximate the criteria for a 
compensable rating under Diagnostic Code 5299-5261.  See 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5299-5257 (2002).

II. Right Knee 

In this case, the Board will evaluate the veteran's claim to 
determine if his right knee disability at any time during the 
pendency of his claim warrants a compensable rating, 
excluding the time period in which he has received a 
temporary total disability rating.  The veteran's right knee 
disability has been rated as noncompensable (zero percent) 
from March 20, 2001; 100 percent from January 15, 2002; and 
noncompensable (zero percent) from March 1, 2002.  Thus, the 
Board will consider two distinct periods: for the period from 
March 20, 2001 until January 14, 2002 and for the period 
since March 1, 2002.

The February 2001 examination report shows that there was 
modest tenderness at the infrapatellar area.  The range of 
motion was normal.  There was no crepitus, and drawer and 
McMurray's tests were negative.  The veteran was able to 
perform repetitive squatting without difficulty. 

The December 2001 VA examination report showed that the 
veteran complained of bilateral knee pain, greater in the 
right knee than the left knee.  The examiner stated in the 
report that the veteran's right knee showed no gross 
effusion, instability or crepitus.  The right knee range of 
motion results were listed as flexion - 134 degrees and 
extension - 0 degrees.  The examiner noted that there was no 
clinical evidence of instability in the veteran's right 
patella.  X-ray reports from December 2001 show that the 
veteran had no bone or joint abnormality in either of his 
knees.  

The record contains one private treatment record from Dr. 
Otis, dated January 25, 2002, that reports that the veteran 
underwent a surgical arthroscopy of the right knee with a 
lateral release 10 days earlier.  The record does not 
contain, however, the records leading up to the surgery.  
This report indicates that the lateral release was performed 
to relieve compression syndrome and a tendency for patella 
dislocations.  It also indicates that the veteran was to be 
seen again after 3 weeks of physical therapy.  

The veteran was assigned a temporary total rating under 
38 C.F.R. § 4.30 during his recovery from surgery requiring 
convalescence from January 15, 2002 to March 1, 2002.  See 
38 C.F.R. § 4.30 (2002).     

VA treatment records dated in April 2002 stated that the 
veteran reinjured his right knee days earlier and complained 
of pain and swelling.  X-rays reports from April 2002 noted 
that the veteran had no bone or joint abnormality and that 
his right knee was within normal limits.  The treatment note 
showed that the veteran had a history of recurrent 
subluxation of his right patella.  Current symptoms of right 
knee effusion and pain were noted in the report.  In 
addition, the report showed that 35 cc of serosanguiness 
fluid was aspirated from the veteran's right knee.  

An additional April 2002 treatment record noted that the 
veteran had bilateral joint swelling and unspecified internal 
derangement of the right knee.  The veteran complained of 
pain in the right knee, especially with hyperextension and 
palpation of the lateral head distally.  The examiner stated 
that the veteran's right quadriceps was diminished compared 
to his left quadriceps.  It was also noted in the report that 
the veteran's right knee ligament structure was lax but 
comparable to his other knee.  An assessment of degenerative 
joint disease of the right knee was noted.  

The record shows that the veteran failed to report for a 
scheduled VA examination in May 2002.  Individuals applying 
for benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has held that although 
VA is required by statute and case law to assist veterans in 
the development of claims, the duty to assist is not always a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When, as here, a claimant fails to report for an 
examination in conjunction with a claim for compensation, the 
claim shall be adjudicated on the evidence of record.  See 38 
C.F.R. § 3.655 (2002).  After being notified of 38 C.F.R. § 
3.655 in a letter from the RO in May 2002, the veteran failed 
to report to his scheduled VA examination in that same month.  
A claimant must be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the periods in 
question.  The Board finds that the evidence does not support 
the assignment of a compensable rating for the residuals of 
right knee patellofemoral syndrome under the Schedule.  VA 
treatment records from April 2002 show that the veteran does 
not suffer from ankylosis, impairment of the tibia and 
fibula, limitation of extension.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5256, 5258, 5261 (2002).  While the 
veteran does have some minor limitation of flexion motion, he 
does not meet the necessary criteria for a compensable 
evaluation under Diagnostic Code 5260.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5260 (2002).      

In addition, as noted above, a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
Instability, subluxation, and arthritis in the veteran's 
right knee were not shown in the December 2001 VA examination 
report.  While an April 2002 VA treatment note listed an 
assessment of degenerative joint disease of the right knee, 
an April 2002 X-ray report showed that the veteran's right 
knee had no bone or joint abnormality.  Therefore, the Board 
concludes that the current medical evidence does not support 
a separate, compensable rating under Diagnostic Code 5257 on 
the basis of the presence of instability or subluxation. 

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2002).  In this case, the veteran does not have 
dislocated semilunar cartilage in his left knee.  No findings 
of frequent episodes of effusion were noted in the veteran's 
VA examination reports or treatment records, except for an 
early April 2002 treatment note, which stated that the 
veteran had right knee effusion after reinjuring his knee.  
However, a treatment note dated in late April 2002 did not 
show that the veteran continued to suffer from effusion.  
Diagnostic Code 5259 is also not applicable in this case 
because the veteran's semilunar cartilage has not been 
removed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2002).

None of the evidence of record supports the assignment of a 
compensable rating for the veteran's residuals of right knee 
patellofemoral syndrome under the Schedule.  

III.  Both Knees

The Board acknowledges the veteran's complaints of chronic 
pain, swelling, and decreased range of motion in both of his 
knees.  However, the veteran has not demonstrated that he has 
the medical expertise that would render competent his 
statements as to the relationship between an injury during 
active military service and the current severity of his left 
and right knee disabilities.  His opinion alone cannot meet 
the burden imposed by 38 C.F.R. § 4.71 with respect to the 
current severity of his left and knee disabilities.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's right and left knee 
disabilities to the extent that would support the assignment 
of a compensable rating.  As noted above, he was able to 
squat repetitively at the February 2001 examination.  The 
December 2001 examination was conducted with consideration of 
both baseline status and flare-ups; the examiner did not 
indicate the presence of any additional functional impairment 
due to pain.  After considering the effects of the pain and 
fatigability, as described in the records of examination and 
treatment, the Board concludes that the disabling effects of 
the pain alone do not meet or more nearly approximate the 
criteria for a compensable ratings under 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2002).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the service-connected left and right knee disabilities.  
Moreover, as discussed above, the schedular criteria for 
higher ratings have not been shown.  In addition, it has not 
been shown that the service-connected left and right knee 
disabilities have required frequent periods of 
hospitalization or produce marked interference with the 
veteran's employment.  For these reasons, the assignment of 
extraschedular ratings for the veteran's right and left knee 
disabilities are not warranted.

IV. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to a compensable evaluation for residuals of 
right knee and left knee patellofemoral syndrome.  The 
appellant has specifically indicated that the record is 
complete; he has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
folder.  In addition, the veteran underwent a VA examination 
to assess his knee disabilities in December 2001. He failed 
to report for another examination scheduled in May 2002.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in 
July 2001, which notified him of the type of evidence 
necessary to substantiate his claims.  This document also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  


ORDER

Entitlement to a compensable evaluation for residuals of left 
knee patellofemoral syndrome is denied.  

Entitlement to a compensable evaluation for residuals of 
right knee patellofemoral syndrome is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

